Title: From Thomas Jefferson to John H. Craven, 15 December 1807
From: Jefferson, Thomas
To: Craven, John H.


                        
                            Dear Sir
                            
                            Washington Dec. 15. 07. 
                        
                        A large debt contracted at mr Higginbotham’s while I believed that every thing was going on even, has
                            obliged me to turn over to him my rents in Albemarle. I have thought it might be convenient for you to be apprised of this
                            in time, as you may perhaps have an opportunity of arranging things more to your own convenience with him.
                        I have not yet heard of your draught of 200. D. on me. the money is reserved here in bank ready for it. I
                            tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    